Citation Nr: 9927859	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  96-42 283	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC




THE ISSUE

Whether the recoupment of a special separation bonus (SSB) 
payment, by withholding Department of Veterans Affairs 
disability compensation, is proper.




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 





INTRODUCTION

The veteran had active service from December 1986 to December 
1992.  Upon separation from service, the veteran received a 
special separation bonus (SSB) in the amount of $34,470.45.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 determination letter 
by the Washington, DC Regional Office (RO) of the Department 
of Veterans Affairs (VA), which notified the veteran that the 
award of disability compensation would be used to offset his 
separation pay.  


REMAND

In his July 1996 substantive appeal (VA Form 9) the veteran 
requested a hearing before a Member of the Board in 
Washington, D.C.  Subsequently, in February 1999, this case 
was transferred to the Board for review.  The Board sent a 
letter to the veteran, requesting that his clarify his desire 
for a hearing.  Received in June 1999 was a letter from the 
veteran in which he indicated that he wanted a hearing before 
a Member of the Board in Washington, D.C.  In July 1999 the 
veteran was notified that a hearing had been scheduled in 
September 1999.  

Received by the Board in August 1999 was a letter from the 
veteran in which he reported that he was unable to make the 
hearing scheduled in September 1999.  He indicated he had 
moved to San Diego, California.  He claimed that before he 
moved he contacted the VA and was told that he could request 
that everything be moved to San Diego.  It appears that the 
veteran still wants to have a hearing before a Member of the 
Board at the San Diego RO.  Accordingly, in order to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following action:  

The Washington D.C. RO should forward the 
case to the San Diego RO in order to have 
his case placed on the docket for a 
hearing before a traveling Member of the 
Board at the San Diego RO.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


